Citation Nr: 0407592	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  95-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 80 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 1994, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.

When the case was most recently before the Board in February 
2001, it was remanded to the RO in Boston, Massachusetts for 
further action.  While the case was in remand status, the 
rating for the veteran's seizure disorder was increased from 
40 to 80 percent, effective February 8, 1993.

The Board emphasizes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a, "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of 
entitlement to an increased rating for the seizure disorder 
remains on appeal.

In a December 2001 letter, the veteran notified the RO of his 
move back to Maine.  Consequently, jurisdiction over his 
claims file was transferred to the RO in Togus, Maine.


REMAND

The evidence received from the Social Security Administration 
in February 1999, includes neurology consultations performed 
by Dr. Lee Corwin in March 1993 and Dr. Donald Marks in May 
1993.  They noted that the veteran was being treated for 
seizures by a private neurologist, Dr. Larry Markowitz.  The 
record does not reflect that the RO has undertaken 
appropriate development to obtain all available, pertinent 
records from Dr. Markowitz.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should provide the veteran 
with the notice required under 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In any event, the RO should 
undertake appropriate development to 
obtain a copy of any outstanding records 
of pertinent treatment or evaluation of 
the veteran's seizure disorder by Dr. 
Larry Markowitz, from 1990 to the 
present.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

4.  Then, the RO should undertake any 
other indicated development and adjudicate 
the veteran's claim on a de novo basis.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

By this remand the Board intimates no opinion as to the 
ultimate outcome of this case. 

No action is required of the veteran until he is otherwise 
notified by VA but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




